Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa), Slama et al(US 20170092024), U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama, and U.S. Patent Application Publication No. 2017/0371454 A1 to Kitada.
As to claim 1, Iwasa discloses a touch panel equipment (Figs. 3E, 4A-4C, 8-11 Par. 59), comprising: 
a plurality of electrodes (33, 34) arranged in two-dimensional matrix (Figs. 8-11, Pars. 100-101);
a touch sensing IC (111) for scanning capacitance of the electrodes (33, 34) (Figs. 5-11, Pars. 100-101);
a touch panel controller (101) for deciding (i) a value of the capacitance sensed by the touch sensing IC and (ii) a touching position from the capacitance sensed by the touch sensing IC (111) (Figs. 1, 5-11, Pars. 100-101), wherein 
when the user does not touch the touch panel equipment (Par. 78), (i) the touch panel controller (101) resets the touch sensing IC (111) when a value of the capacitance(C(F) or Yd17(see Fig. 4C;  [0069]) of said electrodes located in a check area(37)(see Fig. 9, [0104]) is fixed to the same value (when a touch operation is not detected (the value of capacitance would remain constant, which is  below the threshold value Yd17;) for more than a plurality of predetermined threshold times (S5 in Fig.5;  see Fig. 4C, 5 and Par. 78), and (ii) the touch panel controller does not reset the touch sensing IC when the value of the capacitance of the at least one electrode located in the check area is changed which is higher than the threshold value Yd17  and is not fixed within the threshold times (S5, S7 in Fig. 5; see Fig. 4C, 5 and Par. 78).
Iwasa does not expressly disclose the detection value is not changed for more than a predetermined time period. 
Slama et al disclose the detection value is constant for a predetermined time period, a sensor unit(20) is malfunction and needs to reset(see Figs. 5f, 7, 8-10; Pars. 43, 44, 79, 94, 109, 110, 111, 113, 118, 119). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Slama so to indicate a malfunction of a sensor and fix the sensor by reset, restart or recalibrate(see Fig. 9 and Pars. 43, 79, 118). 
Iwasa as modified not expressly disclose the touch panel equipment is for air conditioning.

Sugiyama discloses a touch panel equipment for air conditioning (Figs. 1-2, Par. 19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Sugiyama to provide users with an intuitive inputting process.
Iwasa as modified does not expressly disclose even when a user does not touch the panel equipment, the value of the capacitance sensed by the touch sensing IC changes due to static electricity in air next to the touch panel equipment.
Kitada discloses even when a user does not touch the panel equipment, the value of the capacitance sensed by the touch sensing IC changes due to static electricity in air next to the touch panel equipment (Pars. 8, 76) and a touch sensing IC(16) could be reset by depressing a switch(2B) if the detected capacitance value could be fixed to same value(invalid output) (see Figs. 10A-10B and Par. 91).
Iwasa does not expressly disclose the touch panel equipment is for air conditioning.
erroneous generation of an operation signal as suggested by Kitada (Par. 76).
As to claim 3, Iwasa discloses a part of the plurality of electrodes are located within the check area (Figs. 3E, 4A-4C, 5-11, 8-11, Pars. 78, 100-101).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa), Slama et al(US 20170092024),  U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama, and U.S. Patent Application Publication No. 2017/0371454 A1 to Kitada; in view of U.S. Patent Application Publication No. US 2015/0153887 A1 to Kim et al. (Kim).
As to claim 2, Iwasa discloses the at least one electrode includes a plurality of the electrodes (Figs. 3E, 4A-4C, 5-11, Pars. 78, 100-101), (ii) resets the touch sensing IC when the capacitances of the electrodes located in the check area remains constant during the threshold times (Figs. 3E, 4A-4C, 5-11, Pars. 78, 100-101), and does not reset the touch sensing IC when the capacitances of the electrodes located in the check area is changed within the threshold times (Figs. 3E, 4A-4C, 5-11, Pars. 78, 100-101).
Iwasa does not discloses adding the value of the capacitance of each of the electrodes located in the check area to calculate a total sum.
Kim discloses adding the value of the capacitance of each of the electrodes located in the check area to calculate a total sum (Par. 91).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Kim to detect the touch position as suggested by Kim (Par. 88).
Claim 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al(Iwasa), Slama et al(US 20170092024), U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama, and U.S. Patent Application Publication No. 2017/0371454 A1 to Kitada; in view of U.S. Patent Application Publication No. US 2015/0205405 A1 to Yumoto et al. (Yumoto).
As to claim 4, Iwasa as modified do not expressly disclose an area controller setting the check area, wherein the area controller changes at least one of a position and a size of the check area from an original check area to a new check area when the value of the capacitance of the at least one electrode located in the original check area remains constant during the threshold times, and the touch panel controller resets the touch sensing IC when the value of the capacitance of the at least one electrode located in the new check area remains constant during the threshold times, and the touch panel controller does not reset the touch sensing IC when the value of the capacitance the at least one electrode located in the new check area is changed within the threshold times.
 However, Iwasa discloses said touch panel controller (101) resets the touch sensing IC (111) when the value of the capacitance of the at least one electrodes located in a check area remains constant during the threshold times (Par. 78).
Yumoto discloses an area controller (11) setting the touch sensing area (12) (Figs. 1-2, Par. 11), wherein the area controller (11) changes (omit  at least one of a position and) a size of the touch sensing area (12) (Figs. 1-2, Pars. 118, 138) from an original touch sensing area (one 12a) to a new touch sensing area (multiple 12a) when no touch in the original touch sensing area (one 12a) is detected during a threshold timings (Figs. 1-2, Par. 138).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Yumoto to detect minor amount of capacitance (Par. 138) and to reduce power usage (Par. 151) as suggested by Yumoto.
As to claim 5, Iwasa as modified discloses the area controller (Yumoto’s 11) sets the check area that at least a part of said original check area is included within said new check area (multiple 12a) (Yumoto’s Figs. 1-2, Par. 138).  It would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Yumoto to detect minor amount of capacitance (Par. 138) and to reduce power usage (Par. 151) as suggested by Yumoto.
As to claim 7, Iwasa as modified discloses said area controller so sets said check area that the largeness of said new check area (multiple 12a) is broader than that of said original check area (one12a) (Yumoto’s Figs. 1-2, Par. 138).  It would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Yumoto to detect minor amount of capacitance (Par. 138) and to reduce power usage (Par. 151) as suggested by Yumoto.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa), Slama et al(US 20170092024), U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama, and U.S. Patent Application Publication No. 2017/0371454 A1 to Kitada; in view of U.S. Patent Application Publication No. 2008/0158167 A1 to Hotelling et al. (Hotelling).
As to claim 4, Iwasa does not expressly disclose an area controller setting the check area, wherein the area controller changes at least one of a position and a size of the check area from an original check area to a new check area when the value of the capacitance of the at least one electrode located in the original check area remains constant during the threshold times, and the touch panel controller resets the touch sensing IC when the value of the capacitance of the at least one electrode located in the new check area remains constant during the threshold times, and the touch panel controller does not reset the touch sensing IC when the value of the capacitance the at least one electrode located in the new check area is changed within the threshold times.
 However, Iwasa discloses said touch panel controller (101) resets said touch sensing IC (111) when the capacitance of said electrodes located in a check area is not changed during predetermined threshold timings (Par. 78).
Hotelling discloses an area controller (106) setting said touch sensing area (12) (Figs. 5-6, Par. 46), wherein said area controller (106) changes a position (omit  at least one of a largeness) of said touch sensing area (Groups 1-4) (Figs. 5-6, Par. 46) from an original touch sensing area (Group 1) to a new touch sensing area (Group 2, Group 3, Group 4) when no touch in said original touch sensing area (Group 1) is detected during a threshold timings (step 603) (Figs. 5-6, Par. 46).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Hotelling to reduce power consumption as suggested by Hotelling (Par. 49)
As to claim 6, Iwasa as modified discloses the area controller (Hotelling’s 106) sets the check area (Hotelling’s Groups 1-4) so that the new check area (Hotelling’s Groups 2-4) is a different area from said original check area (Hotelling’s Group 1) (Hotelling’s Figs. 5-6, Par. 46).  It would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Hotelling to reduce power consumption as suggested by Hotelling (Par. 49)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection.
Examiner notes that the new claim elements are now addressed by reference Kitada as necessitated by amendments.  Please see above for full basis of rejection as taught by Iwasa and Sugiyama in view of Kitada.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0300707 to Hershman teaches a system with a touch alert generator to separately alert touch on touch surfaces and to determine capacitance of one of the touch surfaces and touch object capacitance of the two touch surfaces such that the alert generator computes a difference between the two capacitances to generate an approximation for touch object capacitance of the other touch surface.
US 20140115311 to Wang et al. teaches a reset circuitry generating a control signal based on the sensing information(see Figs. 2-6 and [0026]). 
Tang(US 20120162849) teach a malfunction touch sensor could be reset(see Figs. 1-2; Pars. 5, 10-11 and 13-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692